Citation Nr: 1619203	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-20 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for multi-level lumbar spondylosis with unfused anterior ring apophysis of L3 vertebral body, status post fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1983 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2016, the Veteran testified before the undersigned at a Travel Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his Travel Board hearing, the Veteran testified that his range of motion of the lumbar spine is more limited than was shown on his most recent May 2010 VA examination.  He testified that he can forward flex only to about 25 degrees with pain.  The Veteran's representative also asserted that the most recent VA examination did not measure the Veteran's range of motion with a goniometer.  The Veteran also indicated that he believed that he was having problems with urination which were related to his back condition.  With regard to treatment, the Veteran indicated that he receives back treatment at the VA medical center in Orlando, Florida.

In light of the foregoing, the Veteran should be afforded a new VA examination to assess his low back disability.  Also, records from the VA hospital in Orlando, Florida should be obtained.  

The Board observes that the Veteran recently failed to report for a VA examination scheduled in conjunction with claim for service connection for left lower extremity sciatic nerve disability which was denied in an April 2016 rating decision.  In this remand, the Board is affording the Veteran an examination pursuant to his claim for a higher rating for his low back.  The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  The Veteran should note that pursuant to 38 C.F.R. § 3.655 (2015), failure to cooperate by attending the requested VA examinations may result in an adverse determination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the VA medical center in Orlando, Florida.  

2.  Schedule the Veteran for VA orthopedic and neurological examinations to determine the nature and extent of his service-connected low back disability.  The examiner should review the record prior to examination.  If pain or any other factor, including repetitive motion, limit motion at any point, that should be so indicated.  The examiner should also specifically identify and evaluate any associated neurological impairment including any bladder impairment.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.   

3.  Readjudicate the claim on appeal in light of all of the evidence of record to include the matter of whether the Veteran has any associated neurological impairment.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

